Citation Nr: 1225963	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO. 06-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of basal cell and squamous cell carcinomas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for basal cell and squamous cell carcinomas and assigned a noncompensable evaluation effective February 15, 2000. The Veteran appealed the assigned evaluation.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's residuals of basal cell and squamous cell carcinomas was characterized by objective evidence of superficial, stable, well-healed scars on the nose, scalp, face, ears, arms, and hands.

2. None of the scars were 13 centimeters or more in length, and none of the scars were greater than 0.6 centimeters at the widest part.

3. There were no areas of hypopigmentation exceeding 6 square inches.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the residuals of basal cell and squamous cell carcinomas are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7803, 7804, 7805, 7818 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The appropriate notice has been given in this case with respect to the increased rating claims. 

However, letters dated in May 2001, February 2004, and October 2005 informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. Additional letters dated in March 2006 and April 2010, and a January 2010 statement of the case, included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA medical records. Additionally, the Veteran was provided with VA skin examinations in March 2004 and June 2011, and VA scars examinations in November 2005 and April 2009. An August 2009 VA opinion was also provided. Pictures of the Veteran's scars from the April 2009 and May 2012 examinations have been associated with the file. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Malignant skin neoplasms (other than malignant melanoma) are evaluated under Diagnostic Code 7800 for disfigurement of the head, face, or neck; Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 for scars; or for impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7818 (2011).

The note accompanying Diagnostic Code 7818 provides that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local recurrence or metastasis, evaluation will then be made on residuals. If treatment is confined to the skin, the provisions for 100 percent evaluation do not apply. Id.

Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for one characteristic of disfigurement. Id.

A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement. Id.

A 50 percent evaluation is appropriate where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement. Id.

An 80 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. Id.

Note (1) states that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar 5 or more inches (13 or more centimeters) in length; (2) a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to the underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); and (8) the skin is indurate and inflexible in an area exceeding six square inches (39 square centimeters). Id.

Diagnostic Code 7801 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear. Note (1) states that a deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear. Note (1) states that a superficial scar is one not associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Under Diagnostic Code 7802, a 10 percent evaluation is warranted where the area or areas affected are 144 square inches (929 square centimeters) or greater. Id.

Diagnostic Code 7804 pertains to unstable or painful scars. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned where there are one or two scars that are unstable or painful. Id.

A 20 percent evaluation is warranted where there are three or four scars that are unstable or painful. Id.

A 30 percent evaluation is appropriate where there are five or more scars that are unstable or painful. Id.

Diagnostic Code 7805 directs that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, are to be evaluated under the appropriate Diagnostic Code for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 to 7804. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

Private dermatology treatment notes dated from March 1994 to June 2000 and signed by Dina V. Grice, M.D., showed that the Veteran was treated for multiple areas of actinic damage and skin cancers. 

In a March 1994 private treatment note, Dr. Grice diagrammed red, scaly areas on the Veteran's face and right hand, ranging between 7 millimeters and 12 millimeters in size.

In June 1994, Dr. Grice diagrammed several areas on the Veteran's nose, right ear, and right hand, ranging between 6 millimeters and 13 millimeters.

In another June 1994 private treatment note, Dr. Grice noted an area of basal cell carcinoma on the back of the Veteran's right earlobe, which measured 16 millimeters.

Private dermatopathology reports dated from June 1994 to May 2000 and signed by Lawrence E. Klein, M.D., and Edward Catalano, M.D., from the Columbia Dermatopathology Lab, revealed the Veteran had multiple diagnoses of basal cell and squamous cell carcinomas.

In June 1994, Dr. Klein received skin fragment specimens measuring 10 millimeters from the left side of the Veteran's nose and 13 millimeters from his right earlobe. The diagnoses were premalignant keratosis and dermal fibrosis consistent with a scar on the nose, and basal cell carcinoma with focal calcification on the earlobe.

In an August 1994 private treatment note, Dr. Grice diagrammed several areas on the Veteran's forehead, face, arms, and hands, measuring between 7 millimeters and 12 millimeters.

In May 1999, Dr. Grice diagrammed areas on the Veteran's face, forehead, nose, and ears, ranging from 5 millimeters to 9 millimeters in size. 

In May 1999, Dr. Klein received skin fragment specimens measuring 6 millimeters from the Veteran's left ear and 6 millimeters from his left cheek. The diagnoses were squamous cell carcinoma on the ear and premalignant keratosis with focal early squamous cell carcinoma on the cheek.

In August 1999, Dr. Grice diagrammed areas on the Veteran's face, nose, and hands, ranging from 6 millimeters to 9 millimeters in size.

In September 1999, Dr. Catalano received a skin fragment specimen measuring 10 millimeters from the Veteran's left hand. The diagnosis was well-differentiated squamous cell carcinoma.

In December 1999, Dr. Klein received skin fragment specimens measuring 9 millimeters from the Veteran's right hand and 9 millimeters from his nose. The diagnoses were premalignant keratoses of the hand and nose.

In May 2000, Dr. Grice diagrammed several areas on the Veteran's face, nose, and arms, measuring between 5 millimeters and 9 millimeters.

In May 2000, Dr. Klein received a specimen measuring 1.2 centimeters from the Veteran's central forehead. The diagnosis was premalignant keratosis.

In private treatment notes dated from May 2000 to July 2003, Dr. Grice diagrammed areas on the Veteran's face, nose, arms, and hands, which ranged in size from 5 millimeters to 15 millimeters.

During an April 2001 hearing before a Decision Review Officer, the Veteran testified that he had eight or nine basal cell cancer areas removed. He noted that Dr. Grice removed one "about the size of a quarter" in May 2000.

During a March 2004 VA skin examination, the Veteran reported that he had significant skin cancers removed from his left ear, scalp, and bilateral temporal areas. He indicated that he had no skin cancers in the areas of his body protected by clothing. He denied undergoing any chemotherapy or radiation treatment and noted that he only had local excisions and used creams and topical ointments to treat his skin cancer. The examiner noted that the Veteran had physical signs of the disease process.

In private treatment notes dated in January and February 2004, Dr. Grice diagrammed areas on the Veteran's face, nose, ears, and arms ranging in size from 6 millimeters to 8 millimeters.

In a February 2004 private operative report, Dr. Grice reported that she excised a squamous cell carcinoma on the Veteran's left ear helix. She noted that the visible tumor measured 11 millimeters in diameter and the final suture line measured 2.1 centimeters in length.

In April 2004, Dr. Grice diagrammed several areas on the Veteran's face, nose, and ears, measuring between 6 millimeters and 7 millimeters.

Private surgical reports dated from May 2005 to January 2006 and signed by Mark G. Blaskis, M.D., showed the Veteran had two squamous cell carcinomas removed from his right hand. 

In May 2005, Dr. Blaskis removed a 1.4 centimeters by 2.1 centimeters skin lesion from the right dorsal hand. There was a post-operative defect which measured 1.8 centimeters by 2.6 centimeters.

In November 2005, Dr. Blaskis removed a 1.6 centimeter by 1 centimeter skin lesion from the right dorsal hand. The Veteran had a post-operative defect measuring 2.2 centimeters by 1.3 centimeters.

During a November 2005 VA scars examination, the Veteran noted he had multiple surgeries for a history of squamous cell carcinomas. The examiner reported on nine scars. A scar on the right hand measured 1 centimeter by 1 centimeter. A scar on the right arm measured 0.1 centimeter by 2 centimeters. A scar on the left arm measured 1 centimeter by 2 centimeters. Another scar on the right hand, below the right index finger, measured 1 centimeter by 1 centimeter. A scar on the left ear lobe measured 0.5 centimeter by 1 centimeter. A scar on the left lateral surface of the nose measured 0.4 centimeter by 0.4 centimeter. A scar on the bridge of the nose measured 0.4 centimeters by 1 centimeter. A scar on the forehead, above the bridge of the nose, measured 0.1 centimeter by 2 centimeters. Another scar on the left ear lobe measured 0.3 centimeter by 1 centimeter.

Examination of the scars revealed no pain; no adherence to the underlying tissue; and normal skin texture and color. The scars were stable and superficial. There was no elevation or depression and no loss of underlying tissue. There was no inflammation, edema, or keloid formation. There was no gross distortion or areas of induration or inflexibility affecting range of motion.

In March 2008, Dr. Blaskis removed a squamous cell carcinoma from the Veteran's right forehead. The preoperative lesion was 1.5 centimeters by 0.9 centimeter. The postoperative defect was 1.8 centimeters by 1.1 centimeters.

In September 2008, Dr. Blaskis removed a basal cell carcinoma from the Veteran's left nasal sidewall. Preoperatively, the area measured 0.7 centimeter by 1 centimeter. The postoperative defect was 0.8 centimeter by 1.3 centimeters.

During an April 2009 VA scars examination, the Veteran reported that his skin disorder caused itching of the scars, occasional scabbing, and pain in the scars. He denied any recent changes to the scars, such as growing or shrinking. 

The examiner reported on seven scars. A scar on the distal nose measured 1.5 centimeters by 0.5 centimeter. A scar on the left cheek measured 0.5 centimeter by 0.3 centimeter. A scar on the bridge of the nose measured 0.4 by 0.3 centimeter. A scar on the right temporal forehead measured 0.2 centimeter by 2 centimeters. Another scar on the right temporal forehead measured 2 centimeters by 0.2 centimeter. A scar on the left forearm measured 1 centimeter by 0.5 centimeter. A scar on the right hand measured 4.5 centimeters by 0.2 centimeter. 

On examination, the scars were nontender, nonadherent, smooth in texture, stable and not ulcerative, and neither elevated nor depressed. The scars were superficial. There was no inflammation, edema, or keloid formation. The scars were hypopigmented. They were not indurated or inflexible, and did not cause limitation of motion or function. The examiner noted that the scars on the nose, left cheek, and right temporal forehead caused a gross distortion of the face due to hypopigmentation.

In an August 2009 VA opinion, a VA physician, who examined the Veteran with the examining physician in April 2009, noted that he did not recommend any changes to the April 2009 VA scars examination report.

During a May 2010 VA scars examination, the Veteran reported that his scars did not affect his activities of daily living and there was no limitation of activity caused by any of his scars. The examiner noted that none of the five facial scars were 13 centimeters or more in length and no scars were greater than 0.6 centimeter at the widest part. There were no scars with elevation or depression and none were adherent to underlying tissue. There were no areas of hypo- or hyper-pigmentation exceeding 6 square inches. There was no underlying soft tissue missing in an area exceeding 6 square inches.

During a June 2011 VA skin diseases examination, the Veteran reported no pain at the scar sites, but he noted pruritis whenever his squamous cell or basal cell carcinoma flared up. He denied any corticosteroid treatment. 

On examination, there was no evidence of active squamous cell or basal cell carcinoma. There were well-healed scars on his left nasal bridge, right scalp, right wrist, and left forearm. The examiner noted that the percentage of exposed area affected with skin cancer is less than 1 percent and the percentage of the entire body affected with skin cancer is less than 1 percent.

In evaluating the Veteran's residuals of skin cancer, the provisions of Diagnostic Code 7818 warranting a 100 percent evaluation do not apply. The Veteran's treatment for skin cancer was confined to his skin. During a March 2004 skin examination, the Veteran denied undergoing any chemotherapy or radiation treatment. He noted that he had local excisions and used topical creams and ointments to treat his basal cell and squamous cell carcinomas. During a June 2011 VA skin diseases examination, the Veteran denied any corticosteroid treatment. 

The evidence clearly demonstrates that the Veteran had residual scarring of his head, face, or neck from basal cell and squamous cell carcinomas.

Under Diagnostic Code 7800, pertaining to scars of the head, face, or neck, a 10 percent evaluation is assigned for one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Throughout the appeal, the Veteran's scars measured less than 5 inches (13 or more centimeters) in length and they were less than one-quarter inch (0.6 centimeters) wide at the widest part. On examination in April 2009, the largest scar was on the Veteran's right hand, measuring 4.5 centimeters by 0.2 centimeters. None of the Veteran's scars were adherent to the underlying tissue. The skin texture was normal. There was no underlying soft tissue missing beneath the scars. The skin was not indurated or inflexible. While the April 2009 VA examiner noted that the Veteran's facial scars were hypopigmented, a May 2010 VA examiner reported there were no areas of hypopigmentation exceeding 6 square inches. Therefore, the Veteran had no characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Diagnostic Code 7801 is not pertinent to the scars because it applies to deep scars. A deep scar is defined as one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). None of the scars exhibited underlying tissue damage. 

Under Diagnostic Code 7802, pertaining to superficial and nonlinear scars, a 10 percent evaluation is warranted where the area or areas affected are 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802. On examination in April 2009, the largest scar was on the Veteran's right hand, measuring 4.5 centimeters by 0.2 centimeters. The remaining six scars ranged from 0.5 centimeters to 2 centimeters in length and 0.2 centimeter to 0.5 centimeter in length. The areas affected were well-below the threshold for awarding a 10 percent evaluation under Diagnostic Code 7802. Id.

Diagnostic Code 7804, pertaining to unstable or painful scars, does not apply either. 38 C.F.R. § 4.118, Diagnostic Code 7804. During the June 2011 VA skin diseases examination, the Veteran reported no pain at the scar sites.

Diagnostic Code 7805 does not apply either, as it pertains to any disabling effects caused by scarring. 38 C.F.R. § 4.118, Diagnostic Code 7805. The Veteran reported no disabling effects due to his scars. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the medical evidence does not support a 10 percent evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53- 56. 

Extraschedular Evaluation

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the residuals of basal cell and squamous cell carcinomas are contemplated by the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

An initial compensable evaluation for the residuals of basal cell and squamous cell carcinomas is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


